Citation Nr: 1748957	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from November 2006 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his December 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In August 2017 the Veteran withdrew that request.


FINDINGS OF FACT

In August 2017 correspondence, the Veteran withdrew his appeal of the issue of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for tinnitus has been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

In an August 2017 correspondence, the Veteran withdrew his appeal of the issue of entitlement service connection for tinnitus.  As the appeal concerning entitlement to service connection for tinnitus has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of entitlement service connection for tinnitus is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


